Title: To John Adams from Charles Storer, 1 February 1786
From: Storer, Charles
To: Adams, John


     
      Dear Sir,
      Boston. 1st. February. 1786.
     
     Enthusiasm is as necessary to the science of Politics as of Religion: without zeal in the Cause there can be no success— Such zeal was once conspicuous, and this enthusiasm has borne us hitherto through a difficult & dangerous war. But that it should now leave us, all at once, is disagreable—not more so, however, than apparently true— What can have become of this said public spirit I cannot say—but certain it is that People seem in a manner indifferent to what is going forward; or to speak more properly to what should be going forward— Several persons have I seen, since my return, who during the war were active & forward, that have asked me how public matters now stood— I answered that they were not altogether as they should be abroad—but that I hoped all was getting to rights at home— “Indeed, said they each, I know no more of our affairs than you— Since I left Congress, said one, I have not troubled my head with public matters— they are perplexing, difficult & disagreable”—Upon my word, Sir, I do not like these sentiments, particularly at this time, when matters are on so uncertain a footing— Every man, that can do it, should rise up & exert himself— every man’s help is wanted— But it is impossible to turn a stream untill a new Channel is actually cut, or ’till a Dam is made to block its course— That such an obstruction was put to our folly & to our political wickedness I most heartily wish— By political wickedness I mean that predilection, or rather that fearful respect & awe of Great-Britain, which is but too evident, & which is altogether incompatible with perfect independance— We are sadly cramped, Sir— Our foreign & domestic State debts are heavy, & we cannot yet agree upon a mode to discharge them, though many have been proposed— Add to this that our private debts are a grievous burden to us— We owe to Great-Britain, & therefore our hands are tied up from seeking other Commerce— Here are swarms of Englishmen among us whom we may look upon as so many Spies; & otherwise as enemies, for their politics have no similarity to ours.— These one would immediately say were sufficient damps to the fire of enthusiasm— You will say perhaps that untill we are oppressed—exertion is not required— Yet, Sir, when both mind & body are borne down the spirit must fail—However we have really seen worse days & have risen superior to them—& I cannot but hope that such measures will be pursued as

shall eventually produce order, harmony, prosperity & happiness among us.— Hope implies a degree of expectation, and I really expect some exertions will by & bye be made, on the principle of there being an absolute necessity for it— I am sure we are able to support, defend & protect ourselves; but such is our backwardness to perceive our true situation that it must be forced upon us— If this is the case, the sooner the better is my opinion.—
     Excuse this long preachment, Sir— I can only say I wish I had a subject to write upon that would give you more pleasure. Yet I am sure you are interested in the state of our Country, & on that score hope your forgiveness—
     I wrote you largly by Capn: Lyde, & forwarded sundry letters under cover with mine for you also— They were given in charge to a young Gent: who had lived with Dr: Tufts, so I trust you have recd. them safe e’er this— Since then I have a letter fm. Mr: Jay, who, speaking of Mr: Lambe, says, “As smoke to the eyes & as vinegar to the teeth, so is the Sluggard to him that sendeth him.”— His sentiments & yours used to correspond.—
     With every sentiment of esteem & respect I am, Sir, / Yr: much obliged, humle: Servt:
     
      Chas: Storer.
     
     
      PS. I am desired & have the honor to transmit you a vote of thanks fm. the Corporation of Harvard College to Mr: Nicholls, requesting your care of it.
     
    